Citation Nr: 1444236	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-46 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Appellant served in the United States Army National Guard from February 1981 to February 1997.  This included, as all National Guard service does, him serving on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  However, the only confirmed period of ACDUTRA was from mid June 1982 to early August 1982.  There are no confirmed periods of INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection for posttraumatic stress disorder (PTSD) and for personality disorder with borderline and paranoid features was denied therein.  The Appellant challenged these determinations.  In doing so, he requested a hearing before a Decision Review Officer (DRO) instead of a Veterans Law Judge of the Board.

In August 2012, the Board recharacterized this matter to encompass any psychiatric disorder claimed and/or diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It then was remanded because no DRO hearing had been conducted yet.  Such a hearing therefore was scheduled for November 2012.  There is no indication as to why, but the Veterans Appeals Control and Locator System (VACOLS) shows that it was postponed.  A DRO hearing accordingly was rescheduled for July 2014.  At that time, the Appellant failed to appear.  He has not provided any explanation for this failure to appear.  No explanation otherwise is found.

Indeed, a letter regarding the hearing was sent to the Appellant's last known address.  He thus is charged with awareness of it under the presumption of regularity.  Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  An August 2014 letter sent to the Appellant was returned as undeliverable, but the state abbreviation portion of the address was erroneous.  The address on the hearing letter was error free.

A second remand for the purpose of conducting a DRO hearing, in sum, is not warranted.  Review of the Appellant's paper and electronic claims files further shows that adjudication can proceed.  The following determination thus is based on that review.  Of note is that the Appellant has indicated, particularly in an April 2009 statement, that he was supposed to have been assigned a representative for this matter.  However, selection of a representative is the responsibility of the Appellant.  He was informed about representation by a Veterans Service Organization (VSO) in November 2006, February 2007, and September 2007 letters.  He apparently has not taken action to select either a VSO or an attorney.

The issues of entitlement to a nonservice-connected pension, entitlement to service connection for irritable bowel syndrome, and entitlement to service connection for scoliosis were claimed by the Appellant in September 2006 and August 2007.  The November 2006, February 2007, and September 2007 letters indeed recognized them.  However, they have not been adjudicated.  A letter accompanying the June 2008 rating decision indicated that it represented a determination on all issues claimed.  The aforementioned issues thus have been overlooked.  The Board does not have jurisdiction over them since they are not on appeal.  As such, they are referred to the RO as the agency of original jurisdiction for appropriate development followed by adjudication.


FINDING OF FACT

There is no nexus between any of the Appellant's currently diagnosed psychiatric disorders and his ACDUTRA service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.9, 4.125, 4.130, Diagnostic Codes 9201-9211 (2013).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Appellant has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The aforementioned November 2006 and September 2007 letters contained information on the criteria for establishing service connection, the evidence required in this regard, and the Appellant's and VA's respective duties for obtaining evidence.  They also contained information on how an initial rating and effective date will be assigned if service connection is granted.  Finally, both letters were prior to initial adjudication via the June 2008 rating decision.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Appellant's service treatment and personnel records as well as his Social Security Administration (SSA) records have been procured by VA.  Identified private treatment records also have been procured by VA and/or submitted by him.  No VA treatment records were identified.  In May 2007, the Appellant underwent a VA medical examination.  The examiner reviewed the claims file.  The examiner also interviewed the Appellant, performed a mental assessment, made diagnoses, and rendered a VA medical opinion.  Since this determination is fully informed as a result, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, the Appellant has not identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Active military, naval, or air service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA means full time duty for training purposes performed by Reservists and National Guardsmen.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  This typically refers to the two weeks of annual training, often referred to as summer camp, each Reservist or National Guardsman must perform each year.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A Veteran is one who had active military, naval, or air service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Paulson v. Brown, 7 Vet. App. 466 (1995).  Service connection means a disease or an injury resulting in disability was incurred during active military, naval or air service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  To establish direct service connection, there must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD, direct service connection requires a nexus between a Diagnostic and Statistical Manual of Mental Disorders (DSM) diagnosis and a confirmed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the stressor concerns enemy combat, the servicemember's recount is sufficient confirmation unless such is some contrary indication.  38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The same is true if the stressor concerns fear of hostile military or terrorist activity with the addition that a psychologist or psychiatrist must find it adequate to support the diagnosis.  38 C.F.R. § 3.304(f)(3).  For all other stressors, the servicemember's recount or after-the-fact medical evidence is insufficient.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

For chronic diseases, service connection additionally may be established if there was manifestation during active military, naval, or air service and at any time thereafter unless this latter manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after active military, naval, or air service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection is presumed for chronic diseases in certain circumstances.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  However, these apply only to active duty and not to ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins, 1 Vet. App. at 474.

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Appellant filed the instant claim in September 2006.  SSA records, which often are duplicative of private treatment records, are all dated years before then.  Private treatment records dated from November 2005 to March 2007 reflect diagnoses of anxiety, depression, major depression, recurrent major depressive disorder with psychotic features, PTSD, and undifferentiated somatoform disorder.  Further, PTSD and personality disorder with borderline and paranoid features were diagnosed at the May 2007 VA medical examination.

For all of these diagnoses, a mental health professional was or presumably was the one who made it.  They thus presumably all were in accordance with the DSM.  Cohen, 10 Vet. App. at 128.  As such, the Appellant has more than one psychiatric disorder that qualifies as a current disability.  Psychosis is the only chronic disease affecting the mind instead of the body.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Psychosis includes brief psychotic disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, shared psychotic disorder, substance-induced psychotic disorder, delusional disorder, schizoaffective disorder, schizophrenia, and schizophreniform disorder.  38 C.F.R. §§ 3.384, 4.130, Diagnostic Codes 9201-9211.  One of the Appellant's diagnoses is with psychotic features.  Yet he has not been diagnosed with any actual psychosis.  

Service connection for a chronic disease accordingly cannot be established on any basis.  This includes manifestation or at least some notation during active military, naval, or air service following by later manifestation absent an intercurrent cause or continuity of symptomatology.  It also includes presumptively.  In this regard, it is reiterated that there also is no active duty service as required.  That leaves only direct service connection for consideration.  While the Appellant has personality disorder with borderline and paranoid features, a personality disorder is not considered a disease or an injury for service connection purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, as a matter of law service connection cannot be established for a personality disorder.  The only exception to such is if a psychiatric disorder is superimposed upon the personality disorder in service, but such is neither shown, nor alleged, to be the case here.

A disease is "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body as manifested by characteristic symptoms."  Dorland's Illustrated Medical Dictionary 535 (31st ed. 2007).  An injury is "harm or hurt," and the term is "usually applied to damage inflicted on the body by an external force."  Id. at 955.  Based on these definitions, a psychiatric disorder is a disease rather than an injury.  It indeed is deviation from or interruption of the normal function of the mind.  This deviation or interruption may be due to harm or hurt, but it is inflicted on the mind and not the body.  An external force finally may or may not be the source of the damage.

Given the aforementioned, service connection is warranted only if the Appellant's current disability resulted from a psychiatric disorder that was incurred or aggravated during a period of ACDUTRA.  That is, even though the Veteran served in the National Guard for a number of years, service connection may only be established if a disability, occurred during a period of INACDUTRA.  Thus, incurrence or aggravation of a disease during a period of INACDUTRA is irrelevant to a service connection determination.  As such, the fact that no INACDUTRA periods have been confirmed thus is not problematic.  Confirmation of only one ACDUTRA period, that from mid June 1982 to early August 1982, is potentially problematic.  Indeed, the ideal would be to have all such periods confirmed.  Yet doing so is only necessary to determine whether or not a psychiatric disorder was incurred or aggravated during such a period.  It is clear this is not the case here even without confirmation.

Service treatment records, which are dated throughout the Appellant's National Guard service, indeed do not show that he first manifested a psychiatric disorder or that such a disorder got worse during any period of ACDUTRA.  At his February 1981 entrance examination, he denied psychiatric symptoms.  He also was found to be psychiatrically normal.  Veterans in this situation are presumed to have been in sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Though the Appellant has not yet qualified for Veteran status and therefore the presumption does not apply, it is notable.  There are no pertinent entries during his ACDUTRA period from mid June 1982 to early August 1982.  The next such entry is his report of being nervous when pressured or stressed upon examination in January 1986.  Yet he was psychiatrically normal at that time as well.

In April 1990, the Appellant once again denied psychiatric symptoms and was psychiatrically normal.  Though he remained normal in this regard in June 1993, he reported depression or excessive worry.  The next pertinent entry is a copy of an October 1994 record from a private community hospital.  It indicates that the Appellant was readmitted for psychiatric symptoms after previously having been admitted in August.  In May 1995, a request was made to consider him for medical discharge due to missing INACDTURA periods due to his treatment.  More information was requested.  An April 1996 letter from a private community mental health facility, which indicated that the Appellant was in ongoing treatment but still having significant symptoms, was obtained.  Discharge was recommended since he continued to miss INACDUTRA periods as a result.  Ultimately, it was effectuated.

Everything, in sum, documents that the Appellant began having psychiatric symptoms while in the National Guard but not while on any period of ACDUTRA.  It is possible that he began having these symptoms at some later date due to an event during a period of ACDUTRA.  However, no such event has been confirmed.  The Appellant has recounted in this regard making many mistakes while working with explosives, to include a misfire that caused minor injuries to civilians.  This stressor obviously does not concern enemy combat or fear of hostile military or terrorist activity.  Confirmation other than the Appellant's recount thus is needed.  Service personnel records confirm that he was an infantryman and gunner.  His use of explosives therefore is probable and shall be conceded.  Yet there is no confirmation of any mistake or misfire resulting in civilian injuries involving him.

When the stressor is capable of being documented, VA is required to seek confirmation.  VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.a.  Yet specific details are required to maximize the chance of success.  These details include names and units of assignment of those involved, the month and year of the incident narrowed to a few months, and the location where the incident occurred.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.c.  If they are not provided, a formal finding noting such is to be made. M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.f., D.16.a.  No formal finding exists here.  This is of no consequence, however, since it is clear that such a finding should have been made.  Only vague details, like the year 1993, about the aforementioned stressors have been provided by the Appellant.

The Appellant also has recounted constantly being yelled at, almost dying of a skin disease, and almost dying from heat stroke.  These stressors once again obviously do not concern enemy combat or fear of hostile military or terrorist activity.  Confirmation other than his recount accordingly is needed.  There is nothing to confirm that the Appellant was constantly yelled at, but such is possible and shall be conceded.  Service treatment records do not reveal any skin disease or heat stroke almost resulting in his death.  The instead reflect far more minor skin problems and no problems with heat.  In the former regard, the Appellant had a blister or lesion on a finger during his ACDUTRA from mid June to early August 1982.  A few days later there was redness or a rash on both of his hands that ultimately was diagnosed as impetigo contagion.  Otherwise, he was thought to have possibly had chigger bites in July 1985.

Only constantly being yelled at, in sum, qualifies as a confirmed in-service stressor or incident.  Unfortunately, none of the Appellant's diagnoses were based on it.  None have been linked to any other stressor or incident the occurred during a period of ACDUTRA either.  There is no nexus, in other words.  Other incidents not during a period of ACDUTRA instead have been linked to any current diagnosis.  The August 1994 report from the aforementioned private community hospital notes the recent death of the Appellant's father figure and sexual abuse during his childhood.  The October 1994 record additionally notes inadequate performance at work.  A May 1996 record from the aforementioned private community mental health facility, which is part of the SSA records, notes that the Appellant was wrapped to a pole by coworkers.  SSA records contain a November 1996 record from the private community hospital noting sexual abuse at work.

Further, a July 1997 SSA examination notes sexual abuse during the Appellant's childhood and abuse at work to include being tied to a pole.  It was determined that his PTSD was secondary to this abuse.  A July 2001 report from the private community mental health facility notes the pole incident at work.  Work problems were noted at a September 2001 SSA examination.  Childhood physical and sexual abuse also were noted then and in a November 2005 record from the aforementioned facility.  A December 2006 record from another private community hospital also notes childhood sexual abuse.  The May 2007 VA medical examination notes the same as well as abuse at work.  It was determined that the Appellant's PTSD is attributable to sexual abuse.  This abuse was found to be more significant than any mistake or misfire in the National Guard.  A family history of psychiatric problems finally repeatedly has been noted.

The only suggestion, in sum, of a nexus between any of the Appellant's current diagnoses and any period of ACDUTRA is from him.  He has not referenced having a medical background, and nothing else is indicative thereof.  He thus is a lay person.  A lay person sometimes can establish nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  However, the existence of nexus here is a medical question due to the complexities involved.  It is reiterated in this regard that there are numerous possible causes or triggers for the numerous diagnoses that have been made.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  

As such, the Appellant is not competent to establish nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  Even if he was competent, his credibility is questionable.  Credibility is based on factors such as interest, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Appellant has variously indicated that his psychiatric symptoms began in the 1980s and in the 1990s.  He also has variously indicated that they were due to one of his claimed in-service stressors, to the abuse he suffered as a child, and to the abuse he suffered at work.

The Appellant, in addition to being inconsistent, likely has a strong desire for monetary gain.  Many times in the past, it was noted that he does not manage his finances well.  This trend may persist.  The Appellant has an interest in establishing nexus since doing so may mean monetary gain (if an initial compensable rating was assigned after the grant of service connection) for him.  Such interest would be particularly acute if he had a strong desire for monetary gain.  He also may have a past history of malingering, which might signify the same now.  The August 1994 record references that his hospitalization may have been an attempt to avoid an upcoming "two-week stent" for the National Guard (ACDUTRA).  A March 1996 record from the aforementioned community mental health facility references him becoming upset about National Guard drills one weekend a month (INACDUTRA).

Finally, the Appellant was described in November and December 2006 records from the second private community hospital as a poor and unreliable historian.  He also was described in these records and a March 2007 private record from the private community hospital as very manipulative and very slow to answer questions.  The May 1996 record from the private community mental facility suggests that matters previously thought to represent distortions had some basis in reality.  However, a February 1997 SSA record reflects that the Appellant gave convoluted explanations and elaborated in a way that suggests significant departure from reality at times.  Repeated notations of paranoia and episodes of auditory hallucinations and delusions finally have been made.  As such, the Appellant is not found to be competent to either diagnose a psychiatric disorder or to determine its etiology.  

For the foregoing reasons, service connection for a psychiatric disorder however diagnosed cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Appellant's receipt of this sole benefit sought on the basis of all raised and otherwise applicable theories of entitlement.  Negative evidence, chiefly the service treatment records, private and SSA treatment records, and VA medical examination, indeed is particularly persuasive.  The only positive evidence is from the Appellant and, in contrast, is far less persuasive.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to him.  Service connection for a psychiatric disorder is denied.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


